Title: Abigail Adams to Cotton Tufts, 12 July 1797
From: Adams, Abigail
To: Tufts, Cotton


        
          My dear sir
          Philadelphia July 12 1797
        
        Your kind Letter of June 8th gave great pleasure to the President, as well as to your Friend. We were happy to learn so good an arrangement of our Domestick concerns. I then hoped to have come to Quincy for a Month or two. some difficulties arise from the procecution of that plan, tho it is the place of all others which the President seems most desirious of visiting
        We could not be accommodated at [ho]me for want of sufficient stable Room— we want more Chamber Room— an other thing I thought we should quite put out Porter & Family, as I did not suppose the Room which I proposed having done could be finishd in time; I think it will be best to go on and compleat it, and put up a wood House in some other place. the stables must be got in readiness for an other season, & the more which can be done about them this; the better, as I hope if it please God to spair our Lives to

come on early next spring. it will be best to get the stone for underpinning in the common pasture which is Let to Field & curtis;
        all these obsticales would not have been sufficient to have prevented our return if our publick affairs had wore a less dissagreeable Face, but we are so critically situated, that the very next vessel which arrives may bring us a Formal declaration of War. our Commerce is all sacrificing. if we had been without any intelligence from abroad during the whole session of Congress, it would have been much shorter and much more decicive. the Mutiny on Board the English Fleet, the fall of English Credit, the troubles in Ireland the Peace of the Emperor with France, but above all the victories of Buonaparta, all these Events had their influence and their opperation in various ways, and retarded those measures which in the opinion of the Executive were necessary for the preservation Security and honour of the Nation.
        We must wait the event. Mr Marshall will sail from hence in a few days, and mr Gerry who has accepted the appointment with many Family difficultis to encounter; will not delay his departure.
        My kind Regards to mrs Tufts and miss suky. I have had an ill turn similar to that which I had at Quincy, but got much sooner over it, and I sustain the Heat much better than I expected, but we came very near losing little John Brisler last night. he was taken with a Cholera Morbus which followd him with such voilence that he fainted and was as if dead for half an hour. he appears some what better now and the disorder has abated—
        inclosed is a Post Note for 100 dollors 30 cents which you will be kind enough to lay out in a certificate. it is a little balance which was found due to the President on a settlement as vice President.
        I am dear sir / Your affectionate
        
          A Adams
        
      